Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive.
Applicant argues that the amended claims are patent eligible under 35 USC 101.

(A) Applicant argues that the claims are not directed to an abstract idea.
(i) Applicant argues that the claims are not directed to an abstract idea because the claims are directed to improvements in technology by eliminating the need to run multiple simulations/iterations. Examiner disagrees because the improvements only improve upon an abstract idea and there are no improvements to computing technology (MPEP 2106.05(a)(I) “Improvements to computer functionality”) and/or to drilling technology (MPEP 2106.05(a)(II) “Improvements to any other technology or technical field”). 
(ii) Applicant argues that the claims are not directed to an abstract idea because the claims are not directed to a mental process since the claims are similar to the PEG Example 38 (see the 2019 PEG Example 38 “Simulating an Analog Audio Mixer”). The comparison/analogy of applicant’s claims to the PEG Example 38 is erroneous because the PEG example 38 recites an analog circuit with circuit elements that involves “initializing a model of an analog circuit”, “said model including a location, initial value, and a manufacturing tolerance range for each of the circuit elements”, “generating a normally distributed first random value for each circuit element, using a pseudo random number generator”, and “simulating a first digital representation of the analog circuit” which are claimed elements that are not directed to a mental process.
(iii) Applicant argues that the claims are not directed to an abstract idea because the claims are not directed to a mental process since the claims are directed to reservoir models that reach a threshold level of complexity and size that is beyond the capability of the human mind. Examiner disagrees because the claims are directed to collecting information and analyzing information in which the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind (MPEP 2106.04(a)(2)(III)(A) “A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process.”). 
(iv) Applicant argues that Echeverria does not teach or suggest that “an expert’s judgment” is equivalent or comparable to optimization algorithms. Examiner disagrees because Echevarria teaches that the same results/goals/solutions can be achieved in many different ways including by using an expert’s judgment or by using optimization algorithms. Thus, the results/goals/solution achieved by the claimed invention can similarly be achieved by using a mental process or by using a generic computer that implements the claimed process.

(B) Applicant argues that the claims are directed to elements that are significantly more than the alleged abstract idea.
(i) Applicant argues that the claims recite elements that are significantly more than alleged abstract idea because the elements are improvement to the technology or technical field of hydrocarbon reservoir simulation and hydrocarbon well placement by reducing computing resources and time (MPEP 2106.05(I)(A)(ii) “Improvements to any other technology or technical field”). Examiner disagrees because the improvements only improve upon an abstract idea and there are no improvements to computing technology (MPEP 2106.05(a)(I) “Improvements to computer functionality”) and/or to drilling technology (MPEP 2106.05(a)(II) “Improvements to any other technology or technical field”).
(ii) Applicant argues that the claims recite elements that are significantly more than alleged abstract idea because the elements improve a particular machine (MPEP 2106.05(I)(A)(iii) “Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine”) (MPEP 2106.05(b) “Particular Machine”). Examiner disagrees because the claims do not recite a particular machine with sufficient specificity/particularity. The claim limitation “drilling a well” does not recite a particular machine such as a drilling rig with a mast/derrick, a drill floor, a drawworks system, a drillstring, and a drill bit. While applicant seems to argue that a drill bit is a particular machine (see applicant’s 9/9/22 remarks at the bottom of page 21), it is noted that a drill bit is not recited in the claims. Furthermore, the claim limitation “drilling a well” does not have a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(I)(A)(v) “Adding a specific limitation other than what is well-understood”). Instead, the claim limitation “drilling a well” is directed to elements that do not qualify as “significantly more” since the claim limitation is simply appending well-understood, routine, and conventional activities previously known to the industry and specified at a high level of generality (MPEP 2106.05(I)(A)(ii) “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality”).

Applicant’s arguments regarding the dependent claims are similarly refuted as described above.
The previous claim objection(s) has/have been addressed and is/are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1-7, 9-16, 18-25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim falls under the statutory category of a process/method. The claim(s) recite(s) the limitations of a method of developing a hydrocarbon reservoir, generating a dynamic well placement simulation, determining a number of wells, determining an initial reservoir model, conducting a first segment of a simulation to generate a first segment reservoir properties, identifying the number of columns of the cells, generating a well-modified model, conducting a second segment of the simulation, generating a simulation of the hydrocarbon reservoir, and identifying, based on the second segment reservoir properties and the simulation of the hydrocarbon reservoir for the span of time, a location for each of the wells to be drilled into the hydrocarbon reservoir. These limitations are directed to the abstract idea of a mental process and is considered to be a judicial exception because the limitations are mental processes/determinations that can be performed in the mind. The determination that the limitations are direct to an abstract idea of mental processes is further evidenced by Echeverria et al. US20180284311 in specification paragraph [0002] in which Echeverria describes how “an expert’s judgement” can design a field development plan at a sufficiently comparable mental level that achieves the same results/goals/solutions as optimizing algorithms. Echevarria teaches that the same results/goals/solutions can be achieved in many different ways including by using an expert’s judgment or by using optimization algorithms. Thus, the results/goals/solution achieved by the claimed invention can similarly be achieved by using a mental process or by using a generic computer that implements the claimed process. Nothing in the claim element(s) preclude(s) the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application because the additional elements of “drilling a well in the hydrocarbon reservoir at the location” represent well-understood, routine, conventional products/activities as evidenced by the disclosure that appears to describe drilling at a high-level of generality with no apparent improvement to the drilling itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not impose any meaningful limits on practicing the abstract idea. The additional elements are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, and they only generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(A)).
Independent claim 10 is rejected under 35 U.S.C. 101 for substantially the same reasons as described above in reference to independent claim 1. Any differences are described below. The claim falls under the statutory category of a product/machine. This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable storage medium (CRM) comprising program instructions represent well-understood, routine, conventional products/activities as evidenced by the disclosure that appears to describe the CRM at a high-level of generality with no apparent improvement to the CRM itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not impose any meaningful limits on practicing the abstract idea. The additional elements are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, and they only generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(A)).
Independent claim 19 is rejected under 35 U.S.C. 101 for substantially the same reasons as described above in reference to independent claims 1 and 10. Any differences are described below. The claim falls under the statutory category of a product/system. This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer readable storage medium (CRM) comprising program instructions represent well-understood, routine, conventional products/activities as evidenced by the disclosure that appears to describe the CRM at a high-level of generality with no apparent improvement to the CRM itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not impose any meaningful limits on practicing the abstract idea. The additional elements are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, and they only generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(A)).
Regarding dependent claims 2-7, 11-16, and 20-25, the judicial exception is not integrated into a practical application because the additional elements of claims 2-7, 11-16, and 20-25 do not add meaningful limitations to the method/product/CRM/system as they are insignificant extra-solution activities relating to data gathering/processing/determining. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are insignificant extra-solution activities and/or pre-solution activities that involves data gathering/processing/determining without imparting any meaningful transformation to the data/information, and also because they do not impose any meaningful limits on practicing the abstract idea (MPEP 2106.05(A)).
Regarding dependent claims 9, 18, and 27, the judicial exception is not integrated into a practical application because the additional elements of identifying well operating parameters based on the simulation of the hydrocarbon reservoir do not add meaningful limitations to the method/product/CRM/system as they are insignificant extra-solution activities relating to data gathering/processing/determining. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are insignificant extra-solution activities and/or pre-solution activities that involves data gathering/processing/determining without imparting any meaningful transformation to the data/information, and also because they do not impose any meaningful limits on practicing the abstract idea (MPEP 2106.05(A)). Also, the judicial exception is not integrated into a practical application because the additional elements of operating a well in the hydrocarbon reservoir based on the well operating parameters do not add meaningful limitations to the method/product/CRM/system as they represent well-understood, routine, conventional products/activities as evidenced by the disclosure that appears to describe the operating of the well at a high-level of generality with no apparent improvement to the operating of a single particular well itself or to the drilling process itself or the operating process itself. The well-understood, routine, conventional products/activities are further evidenced by Echeverria et al. US20180284311 in specification paragraphs [0040, 0068, 0092] in which Echeverria describes how a first set of wells W1 are drilled and operated/produced based on predetermined drilling parameters and operating parameters (e.g. new wells are drilled [0040, 0068]; production wells are operated/produced under constant bottom-hole pressure per [0092]). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not impose any meaningful limits on practicing the abstract idea. The additional elements are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, and they only generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(A)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	10/4/22